CONCURRING OPINION.
I concur in the result reached in the above cause, but I am not in harmony with the expression in the opinion as to the proximate cause, to which the other members of the court, after full consideration, have agreed.
When we say: "Such negligence is a proximate cause of an injury to another who is without fault," we say, in effect, that there is another proximate cause, maybe more, with which such negligence concurs to produce the injury to another who is without fault, which has the same meaning as the second expression of the opinion to wit: "Such negligence, coupled with a concurring act or acts of negligence of a third person, is a
proximate cause of the injury to another who is in the exercise of due care." We have thus a mere redundancy of expression. But when we say that such negligence is the proximate cause of the injury, we say that it is the sole cause of the injury, thereby excluding any concurring negligence of a third party or parties and the contributory negligence of the injured person.
As it seems to me, the opinion should read: "If such negligence is the proximate cause of an injury to another," or "if such negligence, coupled with a concurring act or acts of negligence of a third person, is a proximate cause of the injury to another who is in the exercise of due care, then such operator is liable to the injured party." *Page 151